Citation Nr: 0701098	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the January 10, 2002, RO decision, which rated the 
veteran's eye disability as noncompensable, contained clear 
and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from September 
1981 to August 1985 and from January 1986 until January 1989 
in the Army.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).   

In June 2005, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned Acting 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  In a rating decision dated January 10, 2002, the RO 
assigned a noncompensable evaluation under Diagnostic Code 
6099 for the veteran's service-connected eye disability, 
ocular hypertension.  

2.  The January 2002 rating decision was reasonably supported 
by the evidence then of record and consistent with VA law and 
regulations then in effect. 


CONCLUSION OF LAW

The January 10, 2002, RO decision did not contain CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (a)(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his eye disability should have been 
rated by analogy to Diagnostic Code 6099-6005 [eye 
disability, other, and choroiditis] and determined to include 
active pathology, resulting in the assignment of a 10 percent 
disability rating instead of the noncompensable rating 
assigned under Diagnostic Code 6099-6013 [eye disability, 
other, and glaucoma].  As such he further contends that there 
was CUE in the January 2002 rating decision.  The RO has 
found that there was no CUE in the January 2002 decision and 
has informed the veteran as such.  The veteran has since 
appealed to the Board for review.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of 
the VCAA, as well as VA's implementing regulations, will not 
be addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the veteran 
of the type of evidence needed to substantiate his claim 
involving CUE.

In January 2001, the veteran was referred for a VA 
ophthalmologic examination.  The examiner diagnosed ocular 
hypertension and noted that the veteran did not suffer from 
any damage to his fields of vision or optic nerve.  Moreover, 
he did not indicate that the veteran's condition would 
require ongoing monitoring. 

Also of record was a March 2001 letter of Dr. E.F.B.  Dr. B. 
explained to the veteran that he was not suffering from 
glaucoma and further asserted that "There is not a glaucoma 
specialist in the United States that would treat someone like 
you who has a history of mild elevation of intra-ocular 
pressure with absolutely no signs of optic nerve change or 
visual field loss."  The doctor further advised the veteran 
to discontinue the use of any eye drops as they were not 
necessary.  Dr. B. also included an article on glaucoma for 
the veteran's review. 

At the time of the January 2002 rating decision there was not 
of record any other medical evidence regarding the current 
condition of the veteran's eyes.  

Under 38 C.F.R. § 3.105(a) (2005), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied." Russell v. Principi, 3 Vet. App. 310, 
313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision." Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied. Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighted or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision. Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993). "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable error 
on the basis that previous adjudications have improperly 
weighed or evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error." Id.  
It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in January 2002, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran basically argues that his eye disability could 
have been rated under Diagnostic Code 6099-6005 and involves 
active pathology and as such should have been rated 10 
percent disabling instead of receiving the assigned 
noncompensable rating.  He expresses disagreement with how 
the RO, evaluated the facts before it in determining the 
appropriate analogous diagnostic code and disability rating 
for his service-connected ocular hypertension.  In accordance 
with Russell v. Principi, 3 Vet. App. 310 (1992), Newman v. 
Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 
40 (1993), the Board finds that no valid claim of error as to 
this claim has been raised, and the claim is denied.

To further illustrate the point, the Court, in Caffrey v. 
Brown, 6 Vet. App. 377, at 383 and 384 (1994), stated the 
following:

. . . We have held that "[a] determination that there was a 
'clear and unmistakable error' must be based on the record 
and law that existed at the time of the prior . . . 
decision." Russell v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc). Thus, a claim of CUE is based upon an assertion 
that there was an incorrect application of the law or fact as 
it existed at the time of the disputed adjudication.  Id.  
Since an analysis of whether CUE has been committed may only 
proceed on the record, evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts. Rather, an incomplete record is just that- incomplete.  
It allows for further development of facts and law to advance 
the veteran's claim.  "New or recently developed facts or 
changes in the law subsequent to the original adjudication 
may provide grounds for reopening a case or for a de novo 
review but they do not provide a basis for revising a finally 
decided case." Id. at 313.  Thus, an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous.  This is true even in the present 
case where the cause of the record's incompleteness is the 
VA's breach of the duty to assist the veteran in providing a 
thorough and accurate medical examination. (The Board notes 
that the January 2001 VA examination was conducted without 
review of the veteran's claims folder).  In short, the VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  As unjust as this finding 
may appear, it is dictated by the law by which the Board is 
bound.

Essentially, the veteran has also argued that the current 
record is incomplete on another basis.  He points to the 
rating decision and VA ophthalmologic examination of another 
veteran issued by a different RO which resulted in a 10 
percent rather than a noncomepnsable rating for ocular 
hypertension.  The Board notes that rating decisions 
pertaining to other veterans are not binding legal authority.  
Further, this is in essence a request that the Board reweigh 
or reevaluate the evidence reviewed by the RO in the prior 
final rating decision.  As noted above, that is not a basis 
for CUE.  See Russell, Crippen, supra.  

Based on the Board's review of the record, medical evidence 
conclusively demonstrating that the veteran's eye disability 
involved active pathology did not exist in the veteran's 
claims file in 2002. Therefore, the RO's determination that 
the veteran did not experience active pathology was not 
arbitrary, capricious, or not in accordance with the law in 
effect at that time.

With respect to the record underlying the veteran's claim, 
the correct facts as they were known at the time showed that 
the veteran had been diagnosed with ocular hypertension.  The 
record further contained the statements of both the VA and 
the private physician that the veteran has suffered no damage 
to his optic nerves or his field of vision.  Moreover, the 
letter from the private doctor specifically counseled the 
veteran that he was not a candidate for further treatment and 
that he should discontinue his use of eye drops as they 
served no purpose.  The tone of the letter of the veteran's 
private doctor clearly indicated the doctor's belief that the 
veteran's ocular hypertension was a relatively normal 
condition which was not indicative of glaucoma or other 
serious eye disease.  In light of the conclusions of the 
veteran's private physician, especially when combined with 
the VA examination which also indicated no ongoing treatment 
or pathology, it was not arbitrary or capricious for the RO 
to conclude that the veteran's eye disability did not 
indicate active pathology based upon the evidence of record 
at the time of the January 2002 decision.  Therefore, based 
upon the facts before the adjudicator at the time of the 
January 2002 rating decision, the statutory or regulatory 
provisions extant at the time were not incorrectly applied 
when the RO declined to find that the facts showed active 
pathology and assigned Diagnostic Code 6099-6013 instead of 
Diagnostic Code 6099-6005. 

Since the January 2002 rating decision, the veteran has 
provided several VA treatment records for treatment after 
January 2002 which indicate that his condition requires 
ongoing monitoring.  The veteran therefore argues that this 
monitoring constitutes active pathology.   Whether or not 
monitoring is sufficient to show active pathology, that 
information was not a part of the record at the time of the 
January 2002 rating decision.  These records therefore cannot 
be the basis for a finding of CUE.  

Under the circumstances, the Board must conclude that the 
record presents no basis for finding that CUE was committed 
by the RO through the issuance of a decision dated January 
10, 2002.  


ORDER

The January 10, 2002, RO decision, which assigned a 
noncompensable rating for an eye disability did not contain 
CUE, and the veteran's claim is denied.




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


